UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1839



DONNA M. BRIGGS,

                                            Plaintiff - Appellant,

          versus


CITY OF NORFOLK, a municipal corporation,
organized under the laws of the Commonwealth
of Virginia; PAUL D. FRAIM, individually, and
officially in his capacity as mayor of
Norfolk; MELVIN HIGH, individually, and offi-
cially as the chief of police for the city of
Norfolk; JAMES BROWNLIE, individually, and
officially as a lieutenant on the Norfolk
police force; R. K. ABBOTT, in his individual
capacity; THOMAS BALDWIN, in his individual
capacity; JAMES B. OLIVER, individually, and
as the city manager of the City of Norfolk;
JAYWARD HANNA, individually, and officially as
lieutenant of the Norfolk police force; THOMAS
SPRINGER, individually, and officially as a
police officer for the City of Norfolk; ALAN
BOSTJANCIC, individually, and officially as a
police officer for the city of Norfolk; MARK
RAILLING, individually, and officially as a
police officer for the city of Norfolk,

                                           Defendants - Appellees,

          and


KAMALA HALLGREN LANNETTI, individually, and
officially as the former assistant attorney
for the city of Norfolk; HAROLD P. JUREN,
individually, and officially as the assistant
city attorney for the city of Norfolk; LEONARD
MERRITT, individually; TWO UNNAMED POLICE
OFFICERS OF THE NORFOLK POLICE DEPARTMENT, in
their individual capacities; JAMES PRENTICE,
individually, and officially as a police offi-
cer for the City of Norfolk; JOHN B. GOODMAN,
individually and in his official capacity as a
magistrate for the Commonwealth of Virginia;
CAPTAIN CROWDER, in his individual capacity,

                                                       Defendants,

FEDERAL BUREAU OF INVESTIGATION,

                                                 Party in Interest,


CITY OF VIRGINIA BEACH; EVERETT MARTIN, Judge
of the Circuit Court for the City of Norfolk;
PATRICK NORSK; BETTY BLACK; THE HONORABLE
CHARLES CLOUD,

                                                          Movants.




                           No. 00-2014



DONNA M. BRIGGS,

                                           Plaintiff - Appellant,

          versus


CITY OF NORFOLK, a municipal corporation,
organized under the laws of the Commonwealth
of Virginia; PAUL D. FRAIM, individually, and
officially in his capacity as mayor of orfolk;
MELVIN HIGH, individually, and officially as
the chief of police for the city of Norfolk;
JAMES BROWNLIE, individually, and officially
as a lieutenant on the Norfolk police force;
R. K. ABBOTT, in his individual capacity;
THOMAS BALDWIN, in his individual capacity;
JAMES B. OLIVER, individually, and as the city
manager of the City of Norfolk; JAYWARD HANNA,

                      2
individually, and officially as lieutenant of
the Norfolk police force; THOMAS SPRINGER,
individually, and officially as a police offi-
cer for the City of Norfolk; ALAN BOSTJANCIC,
individually, and officially as a police offi-
cer for the city of Norfolk; MARK RAILLING,
individually, and officially as a police offi-
cer for the city of Norfolk; LEONARD MERRITT,
individually; JAMES PRENTICE, individually,
and officially as a police officer for the
City of Norfolk; JOHN B. GOODMAN, individually
and in his official capacity as a magistrate
for the Commonwealth of Virginia,

                                          Defendants - Appellees,

          and


KAMALA HALLGREN LANNETTI, individually, and
officially as the former assistant attorney
for the city of Norfolk; HAROLD P. JUREN,
individually, and officially as the assistant
city attorney for the city of Norfolk; TWO
UNNAMED POLICE OFFICERS OF THE NORFOLK POLICE
DEPARTMENT, in their individual capacities;
CAPTAIN CROWDER, in his individual capacity,

                                                       Defendants,


FEDERAL BUREAU OF INVESTIGATION,

                                                 Party in Interest,


CITY OF VIRGINIA BEACH; EVERETT MARTIN, Judge
of the Circuit Court for the City of Norfolk;
PATRICK NORSK; BETTY BLACK; THE HONORABLE
CHARLES CLOUD,

                                                           Movants.




                                   3
Appeals from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Jerome B. Friedman, District Judge.
(CA-98-288-2, CA-99-83-2)


Submitted:   February 28, 2001           Decided:   March 19, 2001


Before MOTZ, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Donna M. Briggs, Appellant Pro Se.     Alan Brody Rashkind, James
Arthur Cales, III, FURNISS, DAVIS, RASHKIND & SAUNDERS, Norfolk,
Virginia; Catherine Crooks Hill, OFFICE OF THE ATTORNEY GENERAL OF
VIRGINIA, Richmond, Virginia, for Appellees; Leonard Merritt,
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                 4
PER CURIAM:

     Donna M. Briggs appeals the district court’s orders dismissing

a number of her claims and granting summary judgment in favor of

the Defendants in this civil action.    Briggs also appeals the dis-

trict court’s order dismissing the remaining claims and Defendants

pursuant to Fed. R. Civ. P. 41(b).     We have reviewed the district

court’s opinions and find no reversible error.      Accordingly, we

affirm on the reasoning of the district court.    See Briggs v. City

of Norfolk, Nos. CA-98-288-2; CA-99-83-2 (E.D. Va. Sept. 10, 1999;

June 20, 2000; July 26, 2000). Briggs’ motion to consolidate these

appeals is granted and her motion to stay is denied.   The motion to

redesignate the district court’s records is denied. Briggs’ motion

attempting to facilitate further discovery in the district court is

denied as is her request for a protective order.       The motion to

remand is denied.   We decline to issue a declaratory ruling in this

case with respect to allegedly exculpatory evidence. The motion to

unseal portions of the record is denied.        Briggs’ motions for

copies and certification are denied.    Briggs may review the public

documents maintained by this court in conjunction with these ap-

peals in accordance with the Local Rules of this court.   The motion

to “prevent spoilation of evidence” combined with a request for

production of documents is denied.     Briggs’ motions to amend her

informal brief and supplement the record on appeal are granted and

she is relieved from the burden of producing additional copies of


                                  5
the appendix. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         AFFIRMED




                                6